                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER GRANTING IN PART AND
                                   8
                                                                                            DENYING IN PART PLAINTIFFS’
                                   9    This Order Relates To:                              MOTION TO FILE UNDER SEAL
                                        MDL Dkt. No. 5860                                   PORTIONS OF THEIR THIRD
                                  10                                                        AMENDED COMPLAINT
                                  11    Napleton, No. 3:16-cv-2086-CRB
                                        _____________________________________/
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ motion to file under seal portions of their third amended
                                  14   class action complaint. Consistent with prior Orders in this MDL (see, e.g., MDL Dkt. Nos. 1767,
                                  15   6207), the Court will permit Plaintiffs to redact from their complaint the names, job titles, and
                                  16   departmental designations of non-party Volkswagen and Bosch employees. In contrast, the Court
                                  17   will not permit Plaintiffs to redact from their complaint quotations, paraphrases, and citations to
                                  18   documents that the Bosch defendants produced during discovery and designated as confidential or
                                  19   highly confidential. The underlying documents are approximately one decade old, and the Bosch
                                  20   defendants have not made a showing that “specific prejudice or harm will result” if their contents
                                  21   are not sealed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th
                                  22   Cir. 2002).
                                  23          By Tuesday, December 10, 2019, Plaintiffs shall file a revised redacted version of their
                                  24   third amended complaint that conforms with this Order.
                                  25          IT IS SO ORDERED.
                                  26   Dated: December 3, 2019                                      __________________________
                                                                                                    CHARLES R. BREYER
                                  27                                                                United States District Judge
                                  28
